Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 have been cancelled; claims 5-12 remain for examination, wherein claim 5 is an independent claim. 

Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation of “EPMA” should be written in full name.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (US-PG-pub 2017/0369975 A1, thereafter PG’975) in view of Miyazaki et al (US 8,747576 B2, thereafter US’576).
Regarding claim 5-8, PG’975 teaches a rail which has a predetermined chemical composition in which a structure to a depth of 25 mm from an outer surface of a head portion as the origin includes 95% or greater of a pearlite structure, the hardness of the structure is in a range of HV 350 to 480 (Abstract, Figs., Examples, and claims of PG’975). The comparison of the composition ranges between the alloy composition disclosed by Example #A26 in table 2 and, structure &properties in table 4 of PG’975 and those of the instant claims 5-8 is listed in the following table. All of the composition ranges, properties, and microstructure ranges disclosed by Example #A26 in tables 2 and 4 of PG’975 are within the claimed ranges. 

Element
From instant Claim 5 (in mass %)
From alloy #A26 in table 1 of PG’975(in mass%)
Within range
(in mass%)
C
0.70-1.00
0.80
0.10
Si
0.50-1.60
0.60
0.48
Mn
0.20-1.00
0.75
1.44
P
0.035 or less
0.015
0.014
S
0.012 or less
0.010
0.003
Cr
0.40-1.30
0.60
0.026
Formula (1) Ceq [C]+[Si]/11+[Mn]/7+[Cr]/5.8
1.04-1.25
About 1.07
About 1.07

Balance with impurities
Balance with impurities
Balance with impurities

From instant Claim 6 (in mass %)


At least one from group consisting of
V: 0.30 or less;
Cu: 1.0 or less;
Ni: 1.0 or less;
Nb: 0.05 or less;
Mo: 0.5 or less
V: 0.08
V: 0.08

From instant Claims 7-8 (in mass %)


At least one from group consisting of
Al: 0.07 or less;
W: 1.0 or less;
B: 0.005 or less;
Ti: < 0.01;
Sb: 0.5 or less
B: 0.0012
B: 0.0012

From claim 5


Hardness (HV) from 1 mm to 25 mm
370-520
430 (2 mm) -450 (25 mm)
within
Microstructure (area%)
Pearlite 95 or more
Pearlite (2 mm-25 mm)
Reads on
Formula (2) Ceq (max): [C]max+[Si] max /11+[Mn] max /7+[Cr] max /5.8
1.40 or less
--
--

From claims 9-12


Heating T (oC)
1150-1350
1280 (US’576)
1280
Holding time A(s) 
from formula (3)
for #26 is exp(6000/T+3.6)
70min Example 2 of US’576)
Cal from formula (3) is about 66 min
70 min
Hot-rolling T (oC)
850-950
950
950
Cooling rate (400-600oC)
1-5 oC/s
5oC/s
5oC/s


Still regarding claim 5 and regarding claim 9-12, PG’975 does not specify formula (2) in the instant claim 5, which related to the deviation of the C, Si, Mn, and Cr in the claimed region (1 mm to 25 mm from rail head surface). However, the prima facie case of obviousness. MPEP 2144 05 I. US’576 provides working experiment: reheating to 1280oC and holding for 70 min before hot-rolling (Col.7, lns.11-15 of US’576), which meets the claimed heating temperature and the calculated holding time. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the preheating as demonstrated by US’576 in the process of PG’975 since both PG’975 and US’576 teach the same pearlite base rail steel throughout whole disclosing range and US’576 teaches the high 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734